DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2020 has been entered.
Response to Amendment
Claims 1-5, 7-8 and 10-12 are pending.
Claims 6 and 9 are cancelled.
Claims 1, 4, 7-8 and 10-12 are further amended.
Response to Arguments
Regarding 35 USC 112 (claim interpretation and written description rejection)
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 112, page 6, claims 1-10, filed on 09/17/2020. Applicant argues that the amendments to claims 1-10 are sufficient in overcoming the current 35 USC 112 rejection.
Examiner’s ResponseWith regards to applicant’s arguments regarding 35 USC 112, page 6, claims 1-10, filed on 09/17/2020 have been fully considered and are persuasive. Applicant has amended the claims by 
Regarding 35 USC 103
Applicant’s ArgumentsApplicant’s arguments regarding 35 USC 103, pages 7-10, claims 1 and 10-12, filed on 09/17/2020, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the current 35 USC 103 rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhiro (JP2014187445A) in view of Toshiyasu (WO2013051677A1) and in further view of Flick (US20030231101).
As to claim 1, Mitsuhiro teaches a communication apparatus comprising: a processor; and a memory that stores instructions that, when executed by the processor, facilitates performance of operations, (¶0027 computing device that performs processes, and a storage device that stores computation results, programs that provide various control functions; ¶0034 memory, a hard disk, capable of storing data) comprising: communicating a communication message in a network via a communication path (¶0002 communicate information, transmission of a message; network-connected; ¶0022 transmit a communication message, communication path) by using signals to which an identifier is assigned; (¶0003 message (frame); ¶0021 assigns  a message ID) and detecting an abnormality of the communication state of the communication message in the network based on a number of signals of a first signal that are received in a first predetermined period, (¶0029 first communication message, received; ¶0045 determines that an abnormality has occurred in the communication state of the communication message;  detected  incorrect transmission interval; ¶0070 determination presence of an abnormality in the communication state based on the reception of the communication message at predetermined times).
Although Mitsuhiro teaches the apparatus recited above, wherein Mitsuhiro fails to expressly teach the first signal being included in the signals and the first predetermined period being a time period, which is set in advance as a transmission cycle of the first signal, excluding the first signal that is received for the second time from the signals and used for detection of the abnormality of the communication state of the communication message in the network.
Toshiyasu, however discloses, the first signal being included in the signals and the first predetermined period being a time period (¶0018 a first signal, first predetermined time (Tp);  ¶0040 signals transmitted and received; ¶0118 the first predetermined time Tp; ¶0119 start time to the first predetermined time Tp) which is set in advance as a transmission cycle of the first signal, (¶0065 sets the signal at a predetermined cycle, a predetermined period (Tp); ¶0080 Tp calculated and set in advance)  excluding the first signal that is received for the second time from the signals (¶0097 excludes Tpn (signal); ¶0120 outputs signal second predetermined time, signals received) used for detection of the abnormality of the communication state of the communication message in the network, (¶0002 Area Network; ¶0029 detect the signal; detects that information transmission conflicted; ¶0071 error occurs in communication).
Thus given the teachings of Toshiyasu it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Toshiyasu and Mitsuhiro for excluding a signal received in predetermined interval based on detected error and/or abnormality. One of ordinary skill in the art would be motivated to allow for calculating values for signal transmissions. (See Toshiyasu para 0010)
Although the combination of Mitsuhiro and  Toshiyasu teach the apparatus recited above, wherein the combination of Mitsuhiro and Toshiyasu fail to expressly teach wherein, if the first signal is received for a second time before the first predetermined period elapses, after the first signal is received for the first time in a second predetermined period after the apparatus starts to operate and the second predetermined period being a time period between when the first signal is received for the first time and first signal is received for the second time.
Flick, however discloses, wherein, if the first signal is received for a second time before the first predetermined period elapses (¶0008 second occurrence of receiving the first signal, within a predetermined time of the first occurrence) after the first signal is received for the first time in a second predetermined period after the apparatus starts to operate, (¶0008 second occurrence of receiving the first signal, ¶0025 based upon the second occurrence of receiving the first signal;  controller   operates output) the second predetermined period being a time period between when the first signal is received for the first time and first signal is received for the second time. (¶0008 second occurrence of receiving the first signal, receiving the first signal from the remote transmitter within a predetermined time of the first occurrence; ¶0025 second occurrence of receiving the first signal within the predetermined time).
Thus given the teachings of Flick it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Flick, Mitsuhiro and Toshiyasu for One of ordinary skill in the art would be motivated to allow for generating an alarm indicating a secure breach. (See Flick para 0002)
As to claim 3, the combination of Mitsuhiro and  Toshiyasu teach the apparatus recited above, wherein Toshiyasu further teaches The communication apparatus according to claim 1, wherein the second predetermined period includes a period after a return from a state in which a signal is not transmittable to the network. (¶0129 second predetermined time, stops signal output). 
Thus given the teachings of Toshiyasu it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Toshiyasu, Mitsuhiro and Flick for when a predetermined signal is not received. One of ordinary skill in the art would be motivated to allow for a control device to provide updates to the communication parameters. (See Toshiyasu para 0099)
As to claim 4, the combination of Mitsuhiro and  Toshiyasu teach the apparatus recited above, wherein Toshiyasu further teaches the communication apparatus according to claim 1, further comprising: a storage area, reserved in the memory, configured to store a signal to be transmitted, (¶0015 predetermined time information; ¶0044 memory elements, stores information) wherein the second predetermined period includes a period after a start of a communication when the communication starts in a state in which a signal exceeding a (¶0051 a predetermined period, start transmission times; ¶0118 Outputs a signal over the second predetermined time; ¶0121 exceeds a predetermined threshold).
Thus given the teachings of Toshiyasu it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Toshiyasu and Mitsuhiro for a medium to store signals and signal information and a signal exceeds established threshold. One of ordinary skill in the art would be motivated to allow for simulating of transmission signals. (See Toshiyasu para 0069)
As to claim 10, Mitsuhiro teaches a communication apparatus comprising: a processor; and a memory that stores instructions that, when executed by the processor, facilitates performance of operations, (¶0027 computing device that performs processes, and a storage device that stores computation results, programs that provide various control functions; ¶0034 memory, a hard disk, capable of storing data) comprising: communicating a communication message in a network via a communication path (¶0002 communicate information, transmission of a message; network-connected; ¶0022 transmit a communication message, communication path) by using signals to which an identifier is assigned; (¶0003 message (frame); ¶0021 assigns  a message ID) and determining that an abnormality exists in a communication state of the communication message in the network (¶0029 first communication message, received; ¶0045 determines that an abnormality has occurred in the communication state of the communication message;  detected  incorrect transmission interval; ¶0070 determination presence of an abnormality in the communication state based on the reception of the communication message at predetermined times)  the first signal being included in the signals, wherein after the (¶0002 communicate information, transmission of a message; network-connected; ¶0011 multiple  communication messages; ¶0029 first communication message).
Although Mitsuhiro teaches the apparatus recited above, wherein Mitsuhiro fails to expressly teach when a first signal is received at a timing different from a reception cycle set in advance for the first signal,   excluding the first signal received for the second time and from an object determined as an abnormality in the communication state.
Toshiyasu, however discloses, when a first signal is received at a timing different from a reception cycle set in advance for the first signal, (¶0065 sets the signal at a predetermined cycle, a predetermined period (Tp); ¶0007 Outputs a signal first signal level for a second predetermined time; ¶0053 receives signal transmitted; ¶0080 Tp calculated and set in advance)   excluding the first signal received for the second time (¶0097 excludes Tpn (signal); ¶0120 outputs signal second predetermined time, signals received) from an object determined as an abnormality in the communication state. (¶0029 detect the signal; detects that information transmission conflicted; ¶0071 error occurs in communication).
Thus given the teachings of Toshiyasu it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Toshiyasu and Mitsuhiro for excluding a signal received in predetermined interval based on detected error and/or abnormality. One of ordinary skill in the art would be motivated to allow for establishing threshold values corresponding to communication signals. (See Toshiyasu para 0003)
Although the combination of Mitsuhiro and Toshiyasu teach the apparatus recited above, wherein the combination of Mitsuhiro and Toshiyasu fail to expressly teach and the first signal is 
Flick, however discloses, and the first signal is received for a second time, before a reception cycle set in advance for the first signal has elapse dafter receiving the first signal for a first time (¶0008 second occurrence of receiving the first signal, within a predetermined time of the first occurrence).
Thus given the teachings of Flick it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Flick, Mitsuhiro and Toshiyasu for receiving a first signal on a second occurrence. One of ordinary skill in the art would be motivated to allow for implementing sensors. (See Flick para 0002)
As to claim 11, Mitsuhiro teaches a communication method by way of a computer installed at a vehicle, (¶0002 control units on a vehicle; ¶0025 devices  of the vehicle) the method comprising: detecting an abnormality of a communication state of a communication message in a network based on a number of signals of a first signal that are received in a first predetermined period (¶0009 determine the communication message causing the abnormality in the network; ¶0033 receives communication messages;  monitoring communication state of messages, reception interval;  ¶0045 detected  an incorrect interval communication message; determination result that there is an abnormality in the communication state of the communication message). 
 Although Mitsuhiro teaches the apparatus recited above, wherein Mitsuhiro fails to expressly teach that is a time period which is set in advance as a transmission cycle of the first signal and then excluding the first signal that is received for the second time from the signals 
Toshiyasu, however discloses, that is a time period which is set in advance as a transmission cycle of the first signal; (¶0065 sets the signal at a predetermined cycle, a predetermined period (Tp); ¶0080 Tp calculated and set in advance) then excluding the first signal that is received for the second time from the signals (¶0097 excludes Tpn (signal); ¶0120 outputs signal second predetermined time, signals received) used for detection of the abnormality of the communication state of the communication message in the network (¶0002 Area Network; ¶0029 detect the signal; detects that information transmission conflicted; ¶0071 error occurs in communication).
Thus given the teachings of Toshiyasu it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Toshiyasu and Mitsuhiro for excluding a signal received in predetermined interval based on detected error and/or abnormality. One of ordinary skill in the art would be motivated to allow for comparing a signal level of each sampling result with a threshold value. (See Toshiyasu para 0011)
Although the combination of Mitsuhiro and  Toshiyasu teach the apparatus recited above, wherein the combination of Mitsuhiro and Toshiyasu fail to expressly teach if the first signal is received a second time before the first predetermined period elapses after the first signal is received for a first time in a second predetermined period after the apparatus starts to operate and the second predetermined period being a time period between when the first signal for the first time was received and the first signal for the second time was received.
Flick, however discloses, and if the first signal is received a second time before the first predetermined period elapses (¶0008 second occurrence of receiving the first signal, within a predetermined time of the first occurrence) after the first signal is received for a first time in a second predetermined period after the apparatus starts to operate, (¶0008 second occurrence of receiving the first signal; ¶0025 based upon the second occurrence of receiving the first signal; controller  operates output) the second predetermined period being a time period between when the first signal for the first time was received and the first signal for the second time was received. (¶0008 second occurrence of receiving the first signal, receiving the first signal from the remote transmitter within a predetermined time of the first occurrence; ¶0025 second occurrence of receiving the first signal within the predetermined time).
Thus given the teachings of Flick it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Flick, Mitsuhiro and Toshiyasu for One of ordinary skill in the art would be motivated to allow for a controller may perform security-related functions (See Flick para 0002)
As to claim 12, Mitsuhiro teaches a computer readable non-transitory recording medium including a program causing a computer installed at a vehicle to perform: (¶0027 computing device that performs processes, and a storage device that stores computation results, programs that provide various control functions; ¶0034 memory, a hard disk, capable of storing data) detecting an abnormality of a communication state of a communication message in a network based on a number of  a first signal that are signals received in a first predetermined period (¶0029 first communication message, received; ¶0045 determines that an abnormality has occurred in the communication state of the communication message;  detected incorrect transmission interval;  ¶0070 determination presence of an abnormality in the communication state based on the reception of the communication message at predetermined times).
Although Mitsuhiro teaches the apparatus recited above, wherein Mitsuhiro fails to expressly teach that is a time period which is set in advance as a transmission cycle of the first signal and then excluding the first signal that is received for the second time from the signals used for detection of the abnormality of the communication state of the communication message in the network.
Toshiyasu, however discloses, that is a time period which is set in advance as a transmission cycle of the first signal; (¶0065 sets the signal at a predetermined cycle, a predetermined period (Tp); ¶0080 Tp calculated and set in advance) then excluding the first signal that is received for the second time from the signals (¶0097 excludes Tpn (signal); ¶0120 outputs signal second predetermined time, signals received) used for detection of the abnormality of the communication state of the communication message in the network (¶0002 Area Network; ¶0029 detect the signal; detects that information transmission conflicted; ¶0071 error occurs in communication).
Thus given the teachings of Toshiyasu it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Toshiyasu and Mitsuhiro for excluding a signal received in predetermined interval based on detected error and/or abnormality. One of ordinary skill in the art would be motivated to allow for a device for evaluating and testing multiple transmitted signals. (See Toshiyasu para 0012)
Although the combination of Mitsuhiro and  Toshiyasu teach the apparatus recited above, wherein the combination of Mitsuhiro and Toshiyasu fail to expressly teach and if the first signal is received for a second time before the first predetermined period elapses after the first signal is 
Flick, however discloses, and if the first signal is received for a second time before the first predetermined period elapses (¶0008 second occurrence of receiving the first signal, within a predetermined time of the first occurrence) after the first signal is received for a first time in a second predetermined period after the apparatus starts to operate, (¶0008 second occurrence of receiving the first signal, ¶0025 based upon the second occurrence of receiving the first signal; controller operates output) the second predetermined period being a time period between when the first signal for the first time was received and the first signal for the second time was received. (¶0008 second occurrence of receiving the first signal, receiving the first signal from the remote transmitter within a predetermined time of the first occurrence; ¶0025 second occurrence of receiving the first signal within the predetermined time).
Thus given the teachings of Flick it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Flick, Mitsuhiro and Toshiyasu for One of ordinary skill in the art would be motivated to allow for remote control system comprising a remote transmitter for selectively transmitting a plurality of signals. (See Flick para 0007)
Claims 2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhiro (JP2014187445A) in view of Toshiyasu (WO2013051677A1) and in further view of Flick (US20030231101) and in further view of Horihata (US20110208884).
As to claim 2, although the combination of Mitsuhiro, Toshiyasu and Flick teach the apparatus recited in claim 1, wherein the combination of Mitsuhiro, Toshiyasu and Flick fail to expressly teach the communication apparatus according to claim 1, wherein the second predetermined period includes a period after a return from a state in which a signal is not receivable from the network.
Horihata, however discloses, the apparatus according to claim 1, wherein the second predetermined period includes a period after a return from a state in which a signal is not receivable from the network. (¶0007 data at a predetermined intervals; ¶0182 apparatus does not receive messages).
 Thus given the teachings of Horihata, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Horihata, Mitsuhiro, Toshiyasu and Flick for when a transmitted signal at a predetermined time is not received. One of ordinary skill in the art would be motivated to allow for reducing communication collision to improve communication efficiency. (See Horihata para 0002)
As to claim 7, Although the combination of Mitsuhiro, Toshiyasu and Flick teach the apparatus recited above, wherein the combination of Mitsuhiro, Toshiyasu and Flick fail to expressly teach The communication apparatus according to claim 1, wherein the operations further comprise storing to the memory identification information allocated to the communication apparatus, wherein the second predetermined period is set as a period until all signals with the identification information allocated to the communication apparatus are received and stored to the memory. 
Horihata, however discloses, The communication apparatus according to claim 1, wherein the operations further comprise storing to the memory identification information  (¶0038 message identification information stored; ¶0104 stores message IDs assigned to messages) wherein the second predetermined period is set as a period until all signals with the identification information allocated to the communication apparatus are received and stored to the memory. (¶0040 receives a part of or all of messages; ¶0177 messages at the transmission cycle that is previously set; ¶0104 stores message IDs assigned to messages). 
Thus given the teachings of Horihata, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Horihata, Mitsuhiro, Toshiyasu and Flick for storing information related to signal/messages which are received during predetermined intervals. One of ordinary skill in the art would be motivated to allow for increasing communication speed.  (See Horihata para 0059)
As to claim 8, Although the combination of Mitsuhiro, Toshiyasu and Flick teach the apparatus recited above, wherein the combination of Mitsuhiro, Toshiyasu and Flick fail to expressly teach the communication apparatus according to claim 1, wherein the operations further comprise storing to memory identification information having a lowest priority among identification information allocated to the communication apparatus, wherein the second predetermined period is set as a period until a signal with the identification information having the lowest priority among the identification information allocated to the communication apparatus is received.
Horihata, however discloses, The communication apparatus according to claim 1, wherein the operations further comprise storing to memory identification information having a lowest priority among identification information allocated to the communication apparatus, (¶0041 receiving all messages; storing received messages; ¶0104 stores message IDs assigned to messages; ¶0216 message having the relatively lower priority) wherein the second predetermined period is set as a period until a signal with the identification information having the lowest priority among the identification information allocated to the communication apparatus is received. (¶0094 set the cycle for each message; ¶0104 stores message IDs assigned to messages; ¶0216 message having the relatively lower priority).
Thus given the teachings of Horihata, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Horihata, Mitsuhiro, Toshiyasu and Flick for when a transmitted signal at a predetermined time is not received. One of ordinary skill in the art would be motivated to allow for implementing a relay device such as a gateway device to assist in avoiding communication collisions. (See Horihata para 0010)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuhiro (JP2014187445A) in view of Toshiyasu (WO2013051677A1) and in further view of Flick (US20030231101) and in further view of Koji (JP2014005800A).
As to claim 5, although the combination of Mitsuhiro, Toshiyasu and Flick teach the apparatus recited above, wherein the combination of Mitsuhiro, Toshiyasu and Flick fail to expressly teach the communication apparatus according to claim 1, wherein the second predetermined period includes a period after an ignition is controlled from an OFF state to an ON state.
Koji, however discloses, the communication apparatus according to claim 1, wherein the second predetermined period includes a period after an ignition is controlled from an OFF state (¶0006 second predetermined period, ignition switch is turned off based on the time when the ignition switch is turned on).
Thus given the teachings of Koji it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teachings of Koji, Mitsuhiro, Toshiyasu and Flick for a predetermined interval when an ignition is switched on. One of ordinary skill in the art would be motivated to allow for a device to detect operational state based on temperature. (See Koji para 0006)
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454